Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ippolito (US 2004/0145114).
With regard to claim 1 Ippolito discloses a timer system comprising:
a first readout, a second readout, a third readout and a fourth readout (404-410 figure 4; figure 5, figure 14), the first and fourth readouts each displaying a first amount of time, and the second and third readouts each displaying a second amount of time (figure 14);
a timer system configured with the first, second, third and fourth readouts (title, abstract, figures 4, 5, 14);
a first control mechanism and a second control mechanism each configured with the timer system (control buttons visible in figure 14; 414, 514, 412, 512 figures 4-5);
whereupon activation of the first control mechanism triggers the timer system to hold the first amount of time displayed on the first and fourth readouts static and to decrement the second amount of time displayed on the second and third readouts (abstract, paragraphs 37, 52-54; figure 14); and
whereupon activation of the second control mechanism triggers the timer system to hold the second amount of time displayed on the second and third readouts static and to decrement the first amount of time displayed on the first and fourth readouts (abstract, paragraphs 37, 52-54; figure 14).

With regard to claim 2 Ippolito discloses the timer system of claim 1 wherein the decrementing of the second amount of time displayed on the second and third readouts triggered by the activation of the first control mechanism continues until a subsequent activation of the second control mechanism (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 3 Ippolito discloses the timer system of claim 2 wherein the decrementing of the second amount of time displayed on the second and third readouts triggered by the activation of the first control mechanism includes decrementing the second amount of time in increments of seconds (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 4 Ippolito discloses the timer system of claim 1 wherein the decrementing of the first amount of time displayed on the first and fourth readouts triggered by the activation of the second control mechanism continues until a subsequent activation of the second control mechanism (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 5 Ippolito discloses the timer system of claim 4 wherein the decrementing of the first amount of time displayed on the first and fourth readouts triggered by the activation of the second control mechanism includes decrementing the first amount of time in increments of seconds (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 6 Ippolito discloses the timer system of claim 1 further comprising a game board (1106 figure 11; paragraph 96; title; abstract).

With regard to claim 7 Ippolito discloses the timer system of claim 6 wherein the type of game board is selected from the group: chess, checkers, and backgammon board (1106 figure 11; paragraph 96; title; abstract).

With regard to claim 8 Ippolito discloses the game timer system of claim 1 further comprising a third control mechanism configured with the timer system and adapted to set the first amount of time displayed on the first and fourth readouts and the second amount to time displayed on second and third readouts to the same amount of time (figure 14; abstract, paragraphs 37, 52-54, 58, 59, 117).

With regard to claim 9 Ippolito discloses the timer system of claim 1 wherein the first amount of time and the second amount of time each include hours, minutes and seconds (figure 14; abstract, paragraphs 37, 52-54, 58, 59, 117).

With regard to claim 10 Ippolito discloses the timer system of claim 1 wherein the first control mechanism includes a first button and/or the second control mechanism includes a second button (control buttons visible in figure 14; 414, 514, 412, 512 figures 4-5);

With regard to claim 11 Ippolito discloses the timer system of claim 1 wherein the first, second, third and/or fourth readouts are digital readouts (figure 14; paragraphs 51, 53, 116).

With regard to claim 12 Ippolito discloses a game timer system for use by a first player of a two-person game and a second player of the two-person game (title, abstract), the game timer system comprising:
a first readout, a second readout, a third readout and a fourth readout, the first and fourth readouts (404-410 figure 4; figure 5, figure 14) adapted for use by the first player and each displaying a first amount of time (abstract; figure 14), and the second and third readouts adapted for use by the second player and each displaying a second amount of time (abstract; figure 14);
a timer system configured with the first, second, third and fourth readouts (title, abstract, figures 4, 5, 14);
a first control mechanism adapted for use by the first player and a second control mechanism adapted for use by the second player, the first and second control mechanisms each configured with the timer system (control buttons visible in figure 14; 414, 514, 412, 512 figures 4-5);
whereupon activation of the first control mechanism by the first player triggers the timer system to hold the first amount of time displayed on the first and fourth readouts static and to decrement the second amount of time displayed on the second and third readouts (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14); and
whereupon activation of the second control mechanism by the second player triggers the timer system to hold the second amount of time displayed on the second and third readouts static and to decrement the first amount of time displayed on the first and fourth readouts (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 13 Ippolito discloses the timer system of claim 12 wherein the decrementing of the second amount of time displayed on the second and third readouts triggered by the activation of the first control mechanism continues until a subsequent activation of the second control mechanism (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 14 Ippolito discloses the timer system of claim 13 wherein the decrementing of the second amount of time displayed on the second and third readouts triggered by the activation of the first control mechanism includes decrementing the second amount of time in increments of seconds (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 15 Ippolito discloses the timer system of claim 12 wherein the decrementing of the first amount of time displayed on the first and fourth readouts triggered by the activation of the second control mechanism continues until a subsequent activation of the second control mechanism (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 16 Ippolito discloses the timer system of claim 15 wherein the decrementing of the first amount of time displayed on the first and fourth readouts triggered by the activation of the second control mechanism includes decrementing the first amount of time in increments of seconds (abstract, paragraphs 37, 52-54, 58, 59, 117; figure 14).

With regard to claim 17 Ippolito discloses the timer system of claim 12 further comprising a game board selected from the group: chess, checkers, and backgammon (1106 figure 11; paragraph 96; title; abstract).

With regard to claim 18 Ippolito discloses the game timer system of claim 12 further comprising a third control mechanism configured with the timer system and adapted to set the first amount of time displayed on the first and fourth readouts and the second amount to time displayed on second and third readouts to the same amount of time (figure 14; abstract, paragraphs 37, 52-54, 58, 59, 117).

With regard to claim 19 Ippolito discloses the timer system of claim 12 wherein the first control mechanism includes a first button and/or the second control mechanism includes a second button (control buttons visible in figure 14; 414, 514, 412, 512 figures 4-5).

With regard to claim 20 Ippolito discloses the timer system of claim 12 wherein the first, second, third and/or fourth readouts are digital readouts that display hours, minutes and seconds (figure 14; abstract, paragraphs 37, 52-54, 58, 59, 117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8-23-22
/SEAN KAYES/Primary Examiner, Art Unit 2844